ARTICLES OF MERGER Of OR-ION SUPPLEMENTS, LLC A Texas LLC (The “Disappearing Entity”) Into Or-Ion Products, Inc. A TEXAS Corporation (The “Surviving Corporation”) Pursuant to Texas Corporation Code Section 1100 and N.R.S. 92A.190, the undersigned companies, respectively, by and through the undersigned officers, hereby set forth the following Articles of Merger: 1. Filed simultaneously with these Articles of Merger is the Plan of Merger (set forth on Exhibit A attached hereto and incorporated herein by this reference), which has been adopted by OR-ION SUPPLEMENTS, LLC, a Texas LLC (the Disappearing Entity) and Or-Ion Products, Inc., a TEXAScorporation (the Surviving Corporation). 2. The Surviving Corporation is authorized to transact business in Texas, and hereby appoints the Texas Secretary of State as its agent for service of process in Texas in any proceeding to enforce any obligation or to enforce the rights of dissenting shareholders of the Texas LLC which is a party to the merger, and agrees to promptly pay any dissenting member of the Disappearing Entity the amount to which the member is entitled pursuant to Texas law. 3. The Surviving Corporation hereby amends its Articles of Incorporation as follows: ARTICLE 1 NAME The name of the Corporation is “Or-Ion Products, Inc.” ARTICLE 4 AUTHORIZED SHARES The aggregate number of shares that the Corporation shall have the authority to issue is one hundred million (100,000,000) shares of common stock with a par value of $0.001 per share, 4. The address of the known place of business of the Surviving Corporation is:Or-Ion Products, Inc. 1431 Greenway Drive, Ste 220 Irving, TX 75038 5. The name and address of the statutory agent of the Surviving Corporation is:Or-Ion Products, Inc. Attn: David M. Simcho 1431 Greenway Drive, Ste 220 Irving, TX 75038 6. All issued and outstanding shares of the Disappearing Entity held by its members voted for the Plan of Merger. All issued and outstanding shares of common stock of the Surviving Corporation held by its shareholders voted for the Plan of Merger. 1 7. The merger is permitted under the laws of the respective states in which the Surviving Corporation and Disappearing Entity are incorporated and organized, and each have complied with such laws in effecting the merger. 8. The Effective Date of the merger shall be the date upon which these Articles of Merger are filed by the office of the TEXAS Secretary of State. IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of this 9th Day of July 2008 “SURVIVING CORPORATION” Or-Ion Products, Inc., A TEXAS corporation By: David M.
